ORDER

PER CURIAM.
James M. Baker and Carol Ann Bohn, co-personal representatives (Personal Representatives), appeal from the trial court’s judgment sustaining Marc Taylor Nor-vell’s, by next friend Deborah K Norvell (Child), Motion to Add Interested Party and for Determination of Heirship and ordering Personal Representatives to add Child as the sole heir of Thomas V. Baker.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is sup*214ported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).